Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Preliminary Claim Amendment dated 01/29/2020
2.	Claims 1-4 were cancelled.
	New Claims 5 (see Pages 3-4, Paragraph [0009]), 6 (see Page 4, Paragraph [0011]), 7 (see Page 5, Paragraph [0013]), 8 (see Page 5, Paragraph [0013]), 9 (see Pages 5-6, Paragraph [0015]), and 10 (see Pages 5-6, Paragraph [0015]), were added, which are supported by the specification as originally filed.
	Thus, no new matter is present.

Claim Objections
3.	Claims 5 and 7-10 are objected to because of the following informalities:  
	As to Claim 5: The applicants are advised to delete the parenthesis around the phrase “In the formula, R1 represents an alkyl group……an integer of 3 to 4.”  
The applicants are also advised to replace the claimed phrase “In the formula” with “in the formula” (Emphasis added).   
	As to Claims 7 and 8: The applicants are advised to replace the limitations of claims 7 and 8 with the below new limitation (Emphasis added):
	“(A) 100 parts by mass of organopolysiloxane having at least two alkenyl groups bonded to a silicon atom in a molecule;
, wherein the number of moles of hydrogen atoms directly bonded to a silicon atom is an amount to be 0.1 to 5.0 times the number of moles of alkenyl groups derived from the (A)  component;
	(C) 200 to 300 parts by mass of a heat conductive filler;
	(D) a platinum-based curing catalyst, wherein the amount of the platinum-based curing catalyst is 0.1 to 100 ppm in terms of the platinum group element mass relative to the (A) component; 
	(E) 0.1 to 1 parts by mass of1 an addition reaction control agent; and
	(F-1) 0.01 to 200 parts by mass of the organic silicon compound according to claim 5.
	As to Claims 9 and 10: The applicants are advised to replace the claimed phrase “containing 0.01 to 110 parts by mass” with the new phrase “wherein the composition further contains 0.01 to 110 parts by mass” (Emphasis added). 
	The applicants are also advised to delete the parenthesis around the claimed phrase “In the formula, R6 represents…..a + b is an integer of 1 to 3”.  Here, the applicants should also delete the period (.) after the claimed phrase “a + b is an integer of 1 to 3” and replace “In the formula” with “in the formula” (Emphasis added).
	Furthermore, the applicants should delete the parenthesis around the claimed phrase “In the formula, R9 represents….an integer of 5 to 100”.  Here, the applicants should also replace the claimed “In the formula” with “in the formula” (Emphasis added).
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai et al. (US 2008/00573252).
	As to Claims 5-10: Sakurai et al. disclose an organosilicon compound used in heat-conductive silicone compositions for cured products (corresponding to the claimed curable thermal conductive silicone composition) (Paragraphs [0002], [0019], [0023], and [0101]-[0102]). Sakurai et al. also disclose that in addition to the organosilicon compound, other components are added to the heat-conductive silicone compositions, including 100 parts by volume of (A) an organopolysiloxanes containing a silicon atom-bonded alkenyl group represented by formula (1) shown below:
R1aSiO(4-a)/2
1 is identical or different, unsubstituted or substituted monovalent hydrocarbon groups of 1-18 carbon atoms, e.g., alkenyl groups, and “a” represents 1.8 to 2.2 (corresponding to the claimed 100 parts by mass of organopolysiloxane having at least two alkenyl groups bonded to silicon atom in a molecule) (Paragraphs [0022] and [0032]-[0046]); organohydrogenopolysiloxane having at least two hydrogen atoms directly bonded to a silicon atom in a molecule wherein the number of moles of hydrogen atoms directly bonded to a silicone atom is in an amount of 0.1 to 5.0 times the number of moles of alkenyl groups derived from the organopolysiloxane (corresponding to the claimed organohydrogenopolysiloxane (B)) (Paragraphs [0060] and [0081]-[0086]); 100-2,500 parts by volume of heat-conductive fillers (corresponding to the claimed heat conductive filler (C)) (Paragraphs [0076]-[0079]); and a hydrosilylation catalyst that may be selected from platinum-based curing catalyst  wherein the amount of the platinum-based curing catalyst is 10-500 ppm in terms of the platinum group element mass relative to the organopolysiloxane component (corresponding to the claimed platinum based curing catalyst (D)) (Paragraphs [0073]-[0075] and [0087]-[0088]).  Sakurai et al. further disclose the addition of compounds including acetylene alcohol or siloxane-modified products thereof, i.e., compounds in which the hydroxyl group of the acetylene alcohol has been converted to a Si-O-C linkage, which may be added to the composition in order to adjust the curing rate or the storage stability of the composition (which according to Paragraph [0051] of applicants’ published application, i.e., US 2020/0181334, corresponds to the claimed effective amount of addition reaction control agent (E)) (Paragraph [0089]).  Thus, it would have been obvious to one of ordinary skill in the art to employ an optimum or workable amount of the acetylene alcohol or siloxane-modified products thereof (corresponding to the claimed addition reaction control agent) to the heat-conductive silicone composition, with a reasonable 
	Moreover, Sakurai et al. disclose the addition of a condensation reaction curing agent that may be selected from a silane compound represented by general formula (13) shown below:
R8bSiX4-b
wherein R8 is identical or different, unsubstituted or substituted monovalent hydrocarbon groups 1-8 carbon atoms, e.g., hexyl group, X represents identical or different hydrolysable groups, e.g., alkoxy groups, and “b” represents an integer of 0-2 (corresponding to the claimed alkoxysilane compound represented by general formula (2) (F-2) component) (Paragraphs [0090]-[0094]).  According to Sakurai et al., the silane compound described above is used in an amount of 0.5-20 parts by mass in the heat conductive silicone composition (Paragraph [0095]) (overlaps with the claimed 0.01-100 parts by weight of (F-2) component).  See MPEP section 2144.05 (The subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made, since it has been held that choosing the over lapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness.).
	However, Sakurai et al. do not mention the claimed organic silicon compounds with sufficient specificity to constitute anticipation within the meaning of 35 USC 102.  They also do not mention the specific amount of the organo silicon compound used in the heat conductive silicone composition required by claims 7 and 8, i.e., 0.01-200 parts by mass. 
	Nevertheless, Sakurai et al do disclose that employing various organosilicon compounds encompassed by the following general formula (2):

    PNG
    media_image1.png
    119
    392
    media_image1.png
    Greyscale

wherein R7 represents, among other things, an unsubsituted or substituted alkyl group, preferably an alkyl group that contains from 1-6 carbon atoms (corresponds to the claimed R1 group of general formula (1)); R6 represents a hydrogen atom or an unsubstituted or substituted monovalent hydrocarbon that contains from 1-5 carbon atoms (corresponds to the claimed R2 group); “n” is an integer from 2-20 (corresponds to the claimed “m” value); R4 and R5 represent unsubstituted or substituted, saturated or unsaturated monovalent hydrocarbon groups, and “m” is an integer from 0-4 (corresponds to the claimed R3 group and “n” value); R2 represents, among other things, an alkenyl group (corresponds to the claimed R5 group); and R3 represents, among other things, unsubstituted or substituted alkyl group having 1-8 carbon atoms, e.g., methyl group (which according to Paragraphs [0028] and [0041] of applicants’ published application, i.e., US 2020/0181334, corresponds to the claimed R4 group) (Paragraphs [0047]-[0055]).  Sakurai et al. disclose that the organosilicon compounds are typically added in a quantity of 0.1-50 parts by weight for the purposes of providing desired properties to the heat conductive silicone composition for cured products (Paragraphs [0002] and [0056]). 
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to select the claimed specific organic silicon compounds represented by general formula (1) as one of the compounds, with reasonable expectation of successfully obtaining heat conductive silicone compositions with desired properties for cured products as suggested by Sakurai et al.  It would have been also obvious to employ an optimum or workable amount of the claimed specific organic silicon compounds represented by general formula (1) for the purposes of . 

5.	Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (US 2007/02902023). 
	As to Claims 5 and 6: Matsumoto et al. disclose an organosilicon compound used in thermal conductive silicone composition (Paragraph [0043]).  
	However, Matsumoto et al. do not mention the claimed organic silicon compounds with sufficient specificity to constitute anticipation within the meaning of 35 USC 102.  
	Nonetheless, Matsumoto et al. do disclose various organosilicon compound represented by the general formula (1):

    PNG
    media_image2.png
    141
    459
    media_image2.png
    Greyscale

wherein R6 represents, among other things, monovalent hydrocarbon group, e.g., methyl group (corresponding to the claimed R1 group); R5 is a hydrogen atom or an unsubstituted or substituted monovalent hydrocarbon group and n is an integer from 2-20 (corresponds to the claimed R2 group and m value); R3 and R4 represent substituted or unsubstituted monovalent hydrocarbon groups, and m is an integer from 0-4 (corresponds to the claimed R3 group and “n” value); R2 is substituted or unsubstituted monovalent hydrocarbon groups (corresponding to the claimed R4 group); and R1 represents hydrogen atom or an unsubstituted or substituted 5 group) (Paragraphs [0042]-[0052]).  Matsumoto et al. also disclose that the above organosilicon compounds function as a silane coupling agent that provides thermal conductive silicone composition with excellent thermal conductivity and favorable fluidity over an extend period even at a high temperature (Paragraph [0041]-[0043). 
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to select the claimed specific organic silicon compounds represented by general formula (1) as one of the silane coupling agent compounds, with reasonable expectation of successfully obtaining thermal conductive silicone composition with excellent thermal conductivity and favorable fluidity over an extend period even at a high temperature as suggested by Matsumoto et al.

Correspondence
6.	The prior art made of record, namely Kobayashi et al. (US 2013/0197139), and not relied upon is considered pertinent to applicant's disclosure. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 According to Paragraph [0051] of applicants’ published application, i.e. US 2020/0181334, “an effective amount” recited in claims 7 and 8 is defined to include 0.1 to 1 parts by mass. 
        2 Cited in the IDS submitted by applicants on 01/29/2020.
        3 Cited in the IDS submitted by applicants on 01/29/2020.